Buenos Aires, May 12 th , 2016 Results for the quarter ended on March 31 st , 2016 Pampa Energía S.A. (‘Pampa’ or the ‘Company’) announces the results for the quarter ended on March 31 st , 2016. Stock Information Pampa Energía S.A., the largest integrated electricity company in Argentina that, through its subsidiaries, participates in the generation, transmission and distribution of electricity, as well as natural gas transportation and production, announces the results for the quarter ended on March 31, 2016: Consolidated sales revenues of AR$4,226.7 million 1 for the quarter ended on March 31, 2016, 151.9% higher than the AR$1,678.0 million for the quarter of 2015, primarily explained by increases of 27.8% (AR$167.6 million) in generation, 208.7% (AR$2,021.5 million) in distribution, 269.9% (AR$348.1 million) in oil and gas and 57.0% (AR$7.1 million) in holding and others segment. Adjusted consolidated EBITDA 2 of AR$1,353.2 million for the quarter ended on March 31, 2016, compared to a AR$833.1 million for the quarter of 2015, mainly due to increases of 20.6% (AR$56.2 million) in generation and AR$517.3 million in oil and gas segment, partially offset by decreases of 7.1% (AR$5.9 million) in transmission, 8.6% (AR$31.5 million) in distribution and higher losses of AR$16.2 million in holding and others segment. Consolidated profit of AR$673.0 million during the quarter ended on March 31, 2016, of which a profit of AR$607.6 million is attributable to the owners of the Company, compared to AR$901.9 million attributable to the owners of the Company in the same quarter of 2015, mainly explained by reported losses of AR$30.6 million in transmission
